                   UNITED STATES DISTRICT COURT
                 FOR THE DISTRICT OF RHODE ISLAND
________________________________________
                                         )
RAINSOFT, a division of Aquion, Inc.,    )
a Delaware corporation,                  )
                                         )    C.A. No. 15–432 WES
          Plaintiff,                     )
                                         )
     v.                                  )
                                         )
BRIAN MACFARLAND, d/b/a “Lazy Man        )
& Money,”                                )
                                         )
          Defendant.                     )
_______________________________________ )

                         OPINION AND ORDER

WILLIAM E. SMITH, Chief Judge.

     Brian MacFarland is the author of a series of blog posts

criticizing the water-treatment company RainSoft.     RainSoft has

sued over these posts, alleging defamation and violation of the

Lanham Act.   MacFarland argues his posts are shielded by the First

Amendment, and indeed successfully executes a “rolled-up plea”:

when not protected opinion, they are substantially true.       See

Black’s Law Dictionary 1270 (9th ed. 2009).

I.   Background

     MacFarland runs the website lazymanandmoney.com, where he

blogs about companies who provide consumer products and services,

with an eye toward saving his readers money. (See Def.’s Statement

of Undisputed Facts (“DSUF”) ¶¶ 1–3, ECF No. 88.)   MacFarland set

his sights on RainSoft starting in summer 2013, after he and his
wife sat through an in-home demonstration of RainSoft’s water-

treatment products.        (Id. ¶¶ 9, 19, 24.)            The demonstration was

conducted by Gus Oster.           (Id. ¶¶ 24–25.)         Employed by Basement

Technologies, a local RainSoft-products dealer, Oster pitched the

MacFarlands according to a script written by RainSoft.                        (Id. ¶¶

24–27.)        The script repeatedly touted RainSoft as a maker of

premier    water-treatment      products,       without    mention    of      Basement

Technologies, a priority that tracked the companies’ business

plan.    (See, e.g., id. ¶ 27; DSUF Ex. G at 25–27, ECF No. 88-7.)

       Their     arrangement      was,        broadly,    to   make       sales      by

foregrounding RainSoft’s brand name and reputation.                  (See DSUF Ex.

U at 2–7, ECF No. 88-21.)         The preface to the companies’ dealership

agreement stated, “[I]t is expected that [Basement Technologies]

will protect and embrace the RainSoft®-brand as we all make a

living based on its reputation in the marketplace.”                      (Id. at 2.)

RainSoft       trusted   Basement       Technologies      to   “[p]romot[e]         the

RainSoft®-brand in every customer facing opportunity,” so that

eventually      “every   person    in    the    world    [would]    recognize       the

RainSoft® trademark.”        (Id. at 2; DSUF Ex. V at 26, ECF No. 88-

22.)    RainSoft and Basement Technologies also agreed that “all

consumers      who   purchase     RainSoft®-brand        products    .    .    .   from

[Basement Technologies] shall be considered the shared customers




                                          2
of AQUION, INC[.] 1 and [Basement Technologies] . . . and that

neither . . . has . . . any . . . superior right, interest[,] or

ownership in, or control of, such customers . . . .”          (DSUF Ex. U

at 6.)

      The agreement went on to stipulate that Basement Technologies

could not “sell, service, rent, promote, lease[,] or install

products” other than RainSoft’s without RainSoft’s permission,

(id.), which was never granted, (Pl.’s Statement of Disputed Facts

(“PSDF”) ¶ 143, ECF No. 109.)       It also defined “[t]he proper way

for a[] [dealership] employee to greet customers when answering

the phone”: “Hello, ABC Water Company, your local RainSoft Dealer.”

(DSUF Ex. V at 24 (emphasis omitted).)       Ultimately, the “spirit of

this agreement” was for Basement Technologies to operate under

RainSoft’s aegis, and as closely as possible without merging into

a single entity.     (DSUF Ex. U at 2.)        In other words, as the

agreement’s preface provided, addressing Basement Technologies,

“You are becoming part of an organization that expects and counts

on your participation and support . . . .”         (Id.)

      Though MacFarland was not privy to the companies’ agreement,

his   first   RainSoft   post,   regarding   the   in-home   presentation,

showed that Oster had accurately conveyed its essence.          Titled “Is


      1Aquion, Inc., is RainSoft’s parent company. (DSUF ¶ 42.)
Because neither party argues the difference between Aquion and
RainSoft matters to the outcome here, the Court uses them
interchangeably, so as not to confuse its readers.
                                     3
Home Depot’s Water Test from RainSoft a Scam?” the post mixed

narration – “The salesman was super nice, and very friendly with

our dog.” – and critique of Oster’s presentation. (Pl.’s Statement

of Undisputed Facts (“PSUF”) Ex. A at 2-5, ECF No. 106-1.)                   The

latter consisted of calling the in-home presentation a “magic show”

and accusing RainSoft of making “false promises,” using “high-

pressure sales tactics,” and other “slightly deceptive practices.”

(Id.)    MacFarland referred by “magic show” to various acts Oster

performed ostensibly showing RainSoft’s products purifying the tap

water in MacFarland’s home.       (Id. at 2–3.)     MacFarland wondered if

Oster had something up his sleeve:         “I love to think about how, if

I wanted to be devious, I could pull it off.                For example, the

bottles he brought with him that were labeled for our water could

have been laced with contaminants.         I’m not saying they were, but

it’s possible.” (Id.)      “As you can tell,” MacFarland wrote, “I’m

a skeptical person by nature.”       (Id. at 2.)

       The “false promises” MacFarland attributed to Oster included

that    RainSoft’s   filtration   system    would   save    him    $20,000   in

appliance-replacement     costs    over    20   years   –   this   MacFarland

“highly doubt[ed], exclaiming, “Wholy [sic] statistics gone wrong,

Batman.”    (Id. at 3.)   MacFarland took Oster to task too for what

he considered “high-pressure sales tactics,” such as offering five

years of free soap if MacFarland purchased a RainSoft system on

the spot.    (Id. at 4.)     Because it did not include the cost of

                                     4
labor,       MacFarland   also   found       RainSoft’s     lifetime    warranty

deceptive:       “[i]f I have a lifetime warranty and it costs me $80

a month for repeated maintenance,” he reasoned, “what is the

warranty actually giving me?”       (Id.)

        In this first post, MacFarland concluded not that RainSoft

was a scam, but that its products were not worth their price:                 “I

don’t want to say that the RainSoft EC4 product doesn’t work.

. . .       From what I’m reading though, the quality is closer to mid-

level, but it is really high-priced . . . .”              (Id. at 5.)   He ended

the post by asking his readers if they had “ever installed a water

purification system? . . . Was it RainSoft?”                (Id.)    Despite his

skepticism, however, MacFarland and his wife – who MacFarland

“recognized . . . was impressed by the product” – gave Oster a

$100 check to keep the free-soap option open. 2              (Id.)

        Published eight days later, MacFarland’s second RainSoft post

– “RainSoft Scam? (Part 2)” – updated readers on his “ongoing

efforts to get healthy water in [his] home.”                (PSUF Ex. B at 1,

ECF No. 106-2.)       MacFarland relayed a conversation he had had with

a “RainSoft representative” in which MacFarland haggled $1,000 off




        2
       MacFarland added several updates to this article years after
its initial publication. In these updates, MacFarland variously
linked to his and others’ articles he thought corroborated his
assessment of RainSoft; reported that RainSoft had sued him over
the article; and asked his readers to help pay his attorneys’ fees.
(PSUF Ex. E at 5–6, ECF No. 106-5; PSUF Ex. G at 2, ECF No. 106-
7; PSUF Ex. I at 3, ECF No. 106-9.)
                                         5
the price Oster quoted him.      (Id.)   He also told of a trip he made

to Lowes where a “representative in plumbing was shocked” that

Home Depot – who had introduced MacFarland to RainSoft’s products

– would “only connect [MacFarland] to this shady RainSoft company,”

rather than show him “a range of filtration systems from various

manufacturers.”     (Id.)   MacFarland again mentioned Oster’s “magic

tricks” and “bad logic,” before answering the titular question –

“RainSoft Scam?” – by saying he was “leaning towards yes, but you

are free to make your own decisions.”        (Id. at 3.)

     MacFarland     was   less   equivocal   in   his   next    post,   “Yep.

RainSoft Scammed Me Out of $100.”         (PSUF Ex. C at 2–3, ECF No.

106-3.) There MacFarland reported that Oster cashed the $100 check

that had held open the free-soap option, contrary to MacFarland’s

expectations of their agreement, which was that MacFarland would

be able to cancel the check any time.         (Id.)     MacFarland warned

his readership that “if you suspect a company to be a scammer,

don’t even give them an inch, they’ll take a mile.”             (Id. at 3.)

He later added an update to the top of this post, reporting that

“RainSoft’s parent company, Aquion, saw this and . . . sent me a

$100 check to make it right.”       (Id. at 2.)

     The   fourth    of   MacFarland’s   posts    panning      RainSoft   was

published over a year later, on December 9, 2014.              (PSUF ¶ 148,

ECF No. 110; PSUF Ex. D at 1, ECF No. 106-4.)           “How to Get Clean,

Purified Water (at [t]he Best Price)” recounted a spat MacFarland

                                     6
had, in the comments section of one of his other RainSoft posts,

with someone he suspected was, though who denied being, a RainSoft

dealer; MacFarland discounted the commenter’s glowing RainSoft

review because of this supposed bias, accusing the supposed dealer

of engaging in a “comment scam.”                (Id. at 2, 4.)         The post also

rehearsed   MacFarland’s          previous     complaints      about     RainSoft   and

added another about the vagueness of RainSoft’s guarantee that if

a customer finds a better-performing product, the customer keeps

the RainSoft system gratis.            (Id. at 2–4 (“There’s no real fine

print[,] . . . and the terms are ambiguous . . . .”).)                     MacFarland

then   summoned      “a   little     common     sense”    to     piece    together    a

“formidable water purification system” – hyperlinking to other

companies’ products – “[t]hat’s less than 1/6th the cost of what

RainSoft was going to charge.”               (Id. at 4–5.)        “I’m not a water

purification expert,” MacFarland wrote, “but I know basic problem

solving, scientific process, and consumer scams . . . .”                      (Id. at

5.)

       Readers were able to comment on each of MacFarland’s four

RainSoft    posts.        (See,    e.g.,     id.   at   8-19.)      And    MacFarland

commented back, dozens of times, usually to agree with those who

agreed with him.          (See, e.g., PSUF Ex. O at 33, ECF No. 106-15

(“Thanks[,] Josh. Your story is exactly the point I’ve been trying

to make.”).)      Or to trade barbs with those who did not.                     (See,

e.g., id. at 2, 7, 34 (“Clearly paying $5,000 or $10,000 for soft

                                           7
water is going to lead to soap savings that will help you retire

20 years early.”; “Doug, [w]ith all due respect, I believe your

intentions were slimy.”; “No I hadn’t heard of ‘Kratt foods.’                      If

you are going to be sarcastic about it, at least get the spelling

right.”).      MacFarland also reiterated in the comments his position

that “RainSoft salesmen” were “selling fear” via “scammy sales

tactics” and “magic shows.”        (Id. at 2, 9, 20.)

       After    RainSoft    initiated        this    lawsuit       in   April   2015,

MacFarland posted “What is a Scam Anyway?” in which he explained

that when he uses the word ‘scam’ he does not necessarily mean to

connote      illegal   activity,   but       instead,       more   colloquially,    a

“confidence trick.”        (PSUF Ex. F at 2-4, ECF No. 106-6.)             He argued

this interpretation was consistent with the “conversational tone”

he uses on his site, “a reflection of what [he]’d say to a friend,

a colleague, or anyone else if they asked [him] about [his] opinion

on something.”      (Id. at 2.)    MacFarland’s reluctance to make legal

claims stems, he said, from the fact that he does not “possess a

100% understanding of all laws.”             (Id. at 3.)      “I don’t even think

judges know ALL laws,” he ventured. 3               (Id.)

       MacFarland’s    etymological      foray       was    not    happenstance,   it

turned out.      Discovery turned up the fact that MacFarland penned




       3   A defamatory, yet substantially true statement if ever there
was.


                                         8
“What is a Scam Anyway?” to “cover [his] ass.”    (PSUF Ex. R at 29,

ECF No. 110-2.)   That is, to circumvent precedent, as MacFarland

saw it, in Illinois – where this case was originally brought –

that treated the word ‘scam’ as “libel per se.”   4   (Id.)   Discovery

also made manifest that MacFarland knew by the end of August 2013

– after he had written the first three RainSoft posts, but before

publishing “Yep. RainSoft Scammed Me Out of $100.” – that Basement

Technologies and RainSoft were distinct entities, and that Oster

worked for the former.    (PSUF Ex. P at 15, ECF No. 110-1 (“Q.

[Y]ou underst[ood] based on this [August 29, 2013,] email that

RainSoft’s dealers are independently owned, right?            A. . . .

yes.”).)



     4  MacFarland made these and other admissions in emails
RainSoft requested in discovery, but did not receive until the
night before RainSoft’s summary-judgment brief was due.       While
ultimately having no effect on the merits of this case, the emails
were discoverable, see Fed. R. Civ. P. 26(b)(1), and should have
been turned over much sooner.     (See Pl.’s Mot. to Compel More
Responsive Answers to Interrogs. & Reqs. for Produc. Ex. G at 5,
ECF No. 54-7 (writing to defendant on July 8, 2016, that “[i]t is
implausible that Mr. MacFarland has no other communications”
relating to RainSoft).) The timing of their disclosure bespeaks
a gamesmanship the Federal Rules of Civil Procedure seek to prevent
and something this Court will not tolerate. See Fed. R. Civ. P.
26(e) (explaining duty to supplement discovery responses).
RainSoft’s Motion for Sanctions (ECF No. 119) is therefore GRANTED
in part: MacFarland shall pay the reasonable expenses, including
attorneys’ fees, RainSoft incurred writing its sanctions motion
and reworking its summary-judgment brief.     See Fed. R. Civ. P.
37(c); Primus v. United States, 389 F.3d 231, 236 (1st Cir. 2004)
(upholding Rule 37 sanctions where movant “had prepared a summary
judgment   motion   in   reliance   on   [non-movant]’s   earlier[,
incomplete] disclosure of her expert evidence”).

                                9
      And, in fact, when viewed in the light most favorable to

RainSoft, the evidence shows MacFarland understood this to be true

from the very beginning:       the aforementioned $100 option check was

made out to Basement Technologies – though its memo section read,

“deposit-rainsoft”     –    (DSUF   Ex.    H   at   2,   ECF   No.   88-8),    and

MacFarland had written in an April 29, 2015, email that “[t]he

reason why I didn’t mention the local dealer [is] it gives away

the fact that I’m in Rhode Island and I try to hide that a bit due

to the MLM stuff.” 5       (PSUF Ex. R at 9.)        He continued, “I try to

write for a national audience and from what I’ve read online my

experience   [with   in-home    demonstrations        of   RainSoft   products]

happens across the country.”          (Id.)         MacFarland admitted that

RainSoft had “a point” when it attempted to educate him on the

finer points of its relationship with Basement Technologies.                  (Id.

at 23.)   “[B]ut for the most part,” MacFarland decided, “it is

bullshit.”   (Id.)

II.   Discussion

      RainSoft’s complaint alleges defamation and a Lanham Act

violation.    (Second Am. Compl. (“SAC”) ¶¶ 45–59, ECF No. 44.)

MacFarland has moved for summary judgment as to both (Def.’s Mot.

for Summ. J. 1, ECF No. 85); RainSoft has cross-moved for summary


      5“MLM stuff” refers to death threats MacFarland reported
receiving in response to his posts concerning so-called multi-
level-marketing companies.   (Def.’s Statement of Disputed Facts
Ex. AA at 2-3, ECF No. 115-1.)
                                      10
judgment on its defamation count as to two of MacFarland’s RainSoft

posts (Pl.’s Mem. of Law in Resp. to Def.’s Mot. for Summ. J. & in

Supp. of Cross-Mot. for Partial Summ. J. 1–3, ECF No. 112.)    The

Court decides these motions by first answering whether the record,

construed in favor of the non-movant, contains a genuine issue of

material fact, and if not, whether the law entitles the movant to

judgment.    See Lawless v. Steward Health Care Sys., LLC, 894 F.3d

9, 20-21 (1st Cir. 2018).

     A.     Defamation

     RainSoft claims MacFarland’s posts contain myriad discrete

instances of defamation.     (See, e.g., SAC ¶ 54.)   But they all

divide into two categories, the first of which is epithet.    This

category comprises MacFarland’s statements about RainSoft being a

“scam,” being “shady,” engaging in “magic tricks,” “bad logic,”

and such.     The second category is made up of MacFarland’s more-

sober assessments, for example, that RainSoft was guilty of “false

promises,” “high-pressure sales tactics,” and “slightly deceptive

practices.”    This category also includes the purported virulent

strain running through MacFarland’s posts, namely, the implication

that Oster worked for RainSoft, not Basement Technologies – and

that therefore MacFarland’s venom was misdirected, and willfully

so as he knew all along the distinction, but disregarded it to

drive traffic to his website.



                                 11
      Before   an   explanation   of    why    neither        category   contains

tortious statements, just enough of the relevant defamation-law

framework to get started, with the introduction of further facets

added later on, as needed:         under Rhode Island law, suing for

defamation means having to prove, among other things, utterance of

“a false and defamatory statement.”           Swerdlick v. Koch, 721 A.2d

849, 859 (R.I. 1998) (quotation marks omitted; emphasis added).                 A

false statement is one whose “gist or . . . sting” is untrue.

Healy v. New Eng. Newspapers, Inc., 555 A.2d 321, 325 (R.I. 1989)

(quotation marks omitted).        A false statement is defamatory if,

“in the context of the publication in which [it] appear[s],” and

according to its “plain and ordinary meaning in the community in

which [it is] published,” the statement “tends to degrade [the

plaintiff] in society or bring [the plaintiff] into public hatred

and   contempt.”     Swerdlick,   721    A.2d      at   860    (quotation   marks

omitted).   In this case, truth and falsity play a larger role than

defamatory and its opposite.

      The First Amendment “overlays” state defamation law, Sindi v.

El-Moslimany, 896 F.3d 1, 13 (1st Cir. 2018), and in ways relevant

to both categories of purported defamation here.                See Levinsky’s,

Inc. v. Wal-Mart Stores, Inc., 127 F.3d 122, 125 (1st Cir. 1997)

(“Our   enduring    national   devotion       to   freedom      of   expression,

embodied in the First Amendment and renewed in New York Times Co.

v. Sullivan, 376 U.S. 254 (1964), inevitably means that much

                                    12
offensive    and       inaccurate     speech      will   remain       free    from    legal

constraints.”).

      MacFarland’s name-calling – “scam,” “shady,” “magic show,”

“bad logic” – is protected by the First Amendment as “imaginative

expression”       or    “rhetorical       hyperbole.”          Milkovich       v.    Lorain

Journal Co., 497 U.S. 1, 17, 20 (1990).                        As the First Circuit

explained     this       overlay    in    Levinsky’s,         “the    First       Amendment

prohibits defamation actions based on loose, figurative language

that no reasonable person would believe presented facts.”                                 127

F.3d at 128; see also Haynes v. Alfred A. Knopf, Inc., 8 F.3d 1222,

1227 (7th     Cir.      1993)    (Posner,      J.)    (noting    that    a    defamatory

statement    is      protected      “if   it   is     plain    that    the    speaker      is

expressing       a     subjective    view,       an   interpretation,         a     theory,

conjecture, or surmise, rather than claiming to be in possession

of objectively verifiable facts”).                Even before glimpsing Internet

poetics in full bloom – the Facebook rants, Twitter meltdowns, and

Instagram shade – the First Circuit recognized “the reality that

exaggeration and non-literal commentary have become an integral

part of social discourse.”               Levinsky’s, 127 F.3d at 128.               “[T]his

category    of       speech,”   these     “[c]asually         used    words,”       are   not

actionable, the court said, “no matter how tastelessly couched.”

Id.

      The word in Levinsky’s was ‘trashy,’ used by a store manager

to describe conditions at a competitor.                  Id. at 126.         The district

                                            13
court found it had but one meaning in this context – “dirty or

unkempt” – and connoted something falsifiable.    Id. at 129.   Upon

review, the First Circuit agreed with the district court’s premise

that “a particular word or phrase ordinarily cannot be defamatory

unless in a given context it reasonably can be understood as having

an easily ascertainable and objectively verifiable meaning.”     Id.

The court of appeals disagreed, however, with the court below that

‘trashy’ was such a word.   Id.   Noting that “the vaguer a term, or

the more meanings it reasonably can convey, the less likely it is

to be actionable,” and ‘trashy’’s multifaceted semantics, the

court held that the word epitomized “loose language that cannot be

objectively verified,” and was therefore not actionable. 6   Id. at

130; see also Phantom Touring, Inc. v. Affiliated Publ’ns, 953

F.2d 724, 728 (1st Cir. 1992) (holding a theater column’s inclusion

of a quote describing a play as “a rip-off, a fraud, a scandal, a

snake-oil job” was “protected hyperbole”); Old Dominion Branch No.

496 v. Austin, 418 U.S. 264, 283–84 (1974) (‘traitor’ in union

literature); Greenbelt Coop. Publ’g Ass’n v. Bresler, 398 U.S. 6,

13–14 (1970) (‘blackmail’ in local newspaper).




     6 As a helpful comparator, the Levinsky’s court held that
another of the defendant’s comments – that its competitor
“sometimes put[s] [customers] on hold for 20 minutes” – “was
sufficiently factual to be proved true or false,” and could thus
underwrite a defamation claim. Id. at 131.
                                  14
       MacFarland’s use of the words ‘scam,’ ‘magic show,’ ‘bad

logic,’ and the like similarly fall into the First Amendment’s

safe harbor for imaginative expression and rhetorical hyperbole.

Any reader of his RainSoft posts would reasonably understand these

as metaphor.        Cf. Greenbelt Coop., 398 U.S. at 14 (“[E]ven the

most careless reader must have perceived that the word [‘traitor’]

was no more than rhetorical hyperbole, a vigorous epithet . . .

.”).   For example, although written as post hoc protection against

liability and of no legal import, MacFarland’s “What is a Scam

Anyway?” accurately describes some of the many meanings of the

word ‘scam.’ (PSUF Ex. F at 2–3 (defining scam synonymously using

the Wikipedia entry for “Confidence Trick”); see also Merriam–

Webster's Collegiate Dictionary 1038 (10th ed. 2002) (“scam . . .

: a fraudulent or deceptive act or operation”).           Indeed, the First

Circuit has already had occasion to mull the word’s meaning, and

found that it “does not have a precise” one.         McCabe v. Rattiner,

814 F.2d 839, 842 (1st Cir. 1987).         Hence, “the assertion ‘X is a

scam’ is incapable of being proven true or false.”           Id.

       The   rest    of   MacFarland’s    complained-of    statements   are

protected by other First Amendment overlays:        the concept of false

ideas, issues of public concern, and substantial truths.            “Under

the First Amendment there is no such thing as a false idea,” the

Court famously stated in Gertz v. Welch, Inc. 418 U.S. 323, 339

(1974).      “However pernicious an opinion may seem, we depend for

                                     15
its correction not on the conscience of judges and juries but on

the competition of other ideas.”            Id. at 339-40.         Courts have

interpreted this to mean that the only opinions at risk of tort

liability are those that imply “false assertions of fact.”                 Pan Am

Sys., Inc. v. Atl. Ne. Rails and Ports, Inc., 804 F.3d 59, 65 (1st

Cir.   2015)    (quoting    Milkovich,    497    U.S.   at   19)   (alteration

omitted).      A corollary being that an opinion whose factual basis

is expressed and (substantially) true is protected speech.                   See

Restatement (Second) of Torts § 566 (Am. Law Inst. 1977) (“[A]

derogatory opinion . . . [based] on [a] statement of facts that

are not defamatory . . . is not subject to liability. . . . The

same result is reached if the statement of facts is defamatory but

the facts are true . . . .”).

       In   addition   to    safeguarding       most    opinions    from    tort

liability, the First Amendment requires that a party who sues over

statements regarding issues of public concern prove “that the

statements at issue are not substantially true,” that is, are

“materially false.”         Pan Am, 804 F.3d at 66, 68 (“[D]efendants

cannot be on the hook because . . . the speech deals with an issue

of public concern and plaintiffs have not shown the speech (even

if false) is materially false.”)         Statements of public concern are

those that “touch on issues in which the public (even a small slice

of the public) might be interested, as distinct, say, from purely

personal squabbles.”        Id. at 66.     Moreover, statements count as

                                     16
substantially true if they are, in fact, true, but too even if

they admit of “[m]inor inaccuracies[,] . . . so long as the

substance,    the   gist,    the    sting,   of   the   libelous          charge   be

justified.”    Masson v. New Yorker Magazine, Inc., 501 U.S. 496,

517 (1991) (quotation marks omitted); accord Healey, 555 A.2d at

325.

       MacFarland’s     posts   discuss      issues     of       public    concern,

including water safety, sales tactics, and the efficacy of various

filtration systems.      Cf. Pan Am Sys., 804 F.3d at 68 (holding that

comments     regarding      “safety,   efficiency,          and    viability       of

plaintiffs’ railway system” was an issue of public concern);

Tannerite Sports, LLC v. NBCUniversal News Grp., 864 F.3d 236, 255

n.6 (2d Cir. 2017) (same, regarding report about product allegedly

dangerous to the public).           And MacFarland’s opinions to which

RainSoft objects here – including the charge of “false promises,”

“high-pressure sales tactics,” and “slightly deceptive practices”

– are all accompanied by their factual bases.                          For example,

MacFarland accuses RainSoft of “what appear to be false promises”

only after seven paragraphs where he relates “RainSoft’s Money

Saving Pitch,” as delivered by Oster during his demonstration in

MacFarland’s    home.       (See,    e.g.,   PSUF     Ex.    A    at    3–4   (Oster

“calculated that people typically replace one appliance a year

worth around $365, so that cost is about a dollar a day. . . .                     He

used these numbers to show what we are already spending on water

                                       17
. . . .”).)     MacFarland similarly offered factual bases for his

accusation    of   “high-pressure    sales       tactics”   and   “slightly

deceptive practices.”    (See e.g., id. at 4 (“If we bought today,

we’d get 5 years of some free super organic soap and cleaning

products.”).)

     Critically,     RainSoft   has        not     genuinely      challenged

MacFarland’s account of Oster’s presentation; the company has

therefore failed to create a disputed issue whether MacFarland’s

statements are materially false.         (See PSDF ¶ 25 (“Admitted that

Oster delivered a sales presentation . . . using a RainSoft-

designed and developed iPad presentation.”).)           Without that, the

law acts a bulwark against liability for the opinions MacFarland

draws from these facts, no matter how unwarranted.             See Riley v.

Harr, 292 F.3d 282, 290–91 (1st Cir. 2002) (“[A]n author who fairly

describes the general events involved and offers his personal

perspective about some of the ambiguities and disputed facts should

not be subject to a defamation action.” (quotation marks omitted)).

If things were otherwise – as the First Circuit recognized in

Riley, where it held that various of Jonathan Harr’s opinions found

in his tour-de-force A Civil Action could not be grist for a

defamation action – “authors would hesitate to venture beyond dry,

colorless descriptions of facts, bereft of analysis or insight,

and the threat of defamation lawsuits would discourage expressions

of opinion by commentators, experts in a field, figures closely

                                    18
involved in a public controversy, or others whose perspectives

might    be    of   interest   to   the   public.”   Id.   (quotation    marks

omitted).      Although unlikely to win a National Book Critics Award,

MacFarland’s musings are afforded by law the same legal protection

as Harr’s.

     On to the underlying disease infecting MacFarland’s posts.

Or at least that is how RainSoft construes the fact that MacFarland

never distinguished Basement Technologies, for whom Oster worked,

from RainSoft.        Here RainSoft, even MacFarland conceded, has a

point:    Basement Technologies is not RainSoft, and therefore it is

not true, for instance, that RainSoft was responsible for Oster’s

“scammy presentation,” or that “RainSoft Scammed Me Out of $100.”

However, as discussed above, not only will “truth . . . set a

defendant free,” but substantial truth as well.            See Pan Am Sys.,

804 F.3d at 65, 66.

     A statement is substantially true unless “it would have a

different effect on the mind of the reader from that which the

pleaded   truth      would   have   produced.”   Masson,   501   U.S.   at   517

(quotation marks omitted).           In Pan Am Systems, a railroad trade

publication ran an article stating that Pan Am’s owner “removed”

the company’s CEO in a dramatic “coup de grace.”             Id. at 73.      The

truth was actually that the CEO had stepped down voluntarily.                Id.

The substantial truth, though, was the same:                the CEO was no

longer.       Id. at 73–74.    “[E]ven assuming any difference suggests

                                          19
falsity,” the First Circuit pointed out, “plaintiffs identify

nothing in the summary-judgment record showing their reputations

would be changed for the better by a more fulsome account of [the

CEO’s] leaving.”         Id. at 74.

      An even more-vivid illustration of the relationship between

truth and substantial truth can be found in Bustos v. A & E

Television Networks, 646 F.3d 762 (10th Cir. 2011).               In that case,

then-Judge Gorsuch held that a Hispanic prison inmate could not

sue a cable-television network for mistakenly describing him as a

member     of   the    Aryan   Brotherhood,   a   violent    white-supremacist

organization.         Bustos, 646 F.3d at 762–63.    The court granted that

this mistake threatened the inmate’s life and meant to some that

he   had   “renounced      his   Hispanic   heritage.”      Id.   at   763,   768

(alteration omitted).          Nevertheless, the court said, the truth was

that the inmate had hung out with members of the Aryan Brotherhood

– “In the A & E footage, Mr. Bustos is seen chatting with two Aryan

Brotherhood members . . . .” – and had once helped the group

smuggle drugs inside the prison.            Id. at 767.     And this truth was

not materially different than what was portrayed in the television

segment – not in the eyes, anyway, of the legally favored viewer,

that is, “the reasonable member of the (law abiding) contemporary

community.”      Id. at 765.      To this person, the court imagined, the

difference between being a member, rather than a mere friend, of

the Aryan Brotherhood – again, a difference with life-threatening

                                       20
consequences for those who knew better – was insignificant, the

defendant’s mistake not actionable for being substantially true.

Id.    at    767-68;      accord    Haynes     8    F.3d       1222,   1226–29     (holding

allegedly false statement that plaintiff abandoned his children at

home nights was substantially true given he “was a heavy drinker,

a bad husband, a bad father”); Nichols v. Moore, 477 F.3d 396, 401

(6th    Cir.     2007)       (holding        allegedly         false    statement       that

authorities         “arrested       [plaintiff]           in     connection      with    the

[Oklahoma-City] bombing” was substantially true given he was “held

as a material witness in connection” with the bombing).

       These examples convince the Court that MacFarland’s elision

did    not   make    his    RainSoft     posts      materially         false:      Basement

Technologies was under contract to sell only RainSoft products,

and to “protect,” “embrace,” and “promote” the RainSoft brand “in

every customer facing opportunity” to ensure that someday “every

person in the world [would] recognize the RainSoft® trademark.”

Those to whom Basement Technologies sold were considered customers

“shared”      with       RainSoft    –   a    fact      highlighted       when     RainSoft

reimbursed      MacFarland         the   $100      he     lost    in    the     soap-option

contretemps.         RainSoft, moreover, trained employees of Basement

Technologies        to    sell     products;       they    were    told   how     to    greet

customers over the phone with a salutation that would have included

Basement Technologies presenting itself as “your local RainSoft

Dealer.”      Basement Technologies was basically a de facto arm of

                                             21
RainSoft.     That    the   two   were    separate   legal   entities   surely

mattered to RainSoft – it stakes much of the current suit on this

distinction, after all – but not to an upstanding member of the

web-surfing public.         The difference between a company and its

outsourced foot soldiers – who were “expect[ed] and count[ed] on

. . . [to] support” the “organization” they had “becom[e] part of”

– is just too fine to have piqued public concern.            MacFarland saved

again by substantial truth.

     B.     Lanham Act

     RainSoft also brings a Lanham Act claim, alleging false

advertising, and relying on some of the same statements discussed

in the preceding section – “scam,” “magic show” – to argue that

MacFarland unfairly competed with the company.               See 15 U.S.C. §

1125(a)(1)(B); POM Wonderful LLC v. Coca-Cola Co., 134 S. Ct. 2228,

2234 (2014) (“[T]he Lanham Act’s purpose [is] protecting persons

engaged in commerce within the control of Congress against unfair

competition.” (alterations and quotation marks omitted)).

     There are several elements a Lanham Act plaintiff must show

to prove false advertising.          First on the list is usually the

requirement   to     demonstrate    “the      defendant   made   a   false   or

misleading description of fact or representation of fact in a

commercial advertisement about his own or another’s product.”

Cashmere & Camel Hair Mfrs. Inst. v. Sax Fifth Ave., 284 F.3d 302,

310–11 (1st Cir. 2002).       Nested within this element, and therefore

                                         22
also necessary to prove a Lanham Act violation, is the test for

what constitutes a “commercial advertisement,” which has at least

three parts 7:        the representation must “(a) constitute commercial

speech (b) made with the intent of influencing potential customers

to   purchase    the     speaker’s    goods   or   services   .   .   .   and   [c]

disseminated to the consuming public in such a way as to constitute

‘advertising’ or ‘promotion.’”           Podiatrist Ass’n v. La Cruz Azul

de P.R., Inc., 332 F.3d 6, 19 (1st Cir. 2003).

       RainSoft’s Lanham Act claim fails because there is no dispute

as to whether MacFarland intended his posts to sell products of

his.       Cf. Romeo & Juliette Laser Hair Removal, Inc. v. Assara I

LLC, 08cv0442(DLC), 2016 WL 815205, at *7–8 (S.D.N.Y. Feb. 29,

2016)      (finding    Lanham   Act   liability    where    laser-hair-removal

business anonymously posted fictitious, disparaging comments about

competitor on consumer-advocacy websites to increase sales).                    It

is undisputed that MacFarland sold advertising space on his site,

and that he would receive some monetary benefit from readers

clicking through and buying products featured in the hyperlinks

found in his posts.        (DSUF ¶¶ 4–8, 133–137.)         But the only product




       7
       What used to be a fourth part – that the speech be “by a
speaker who is a competitor of the plaintiff,” Podiatrist Ass’n,
332 F.3d at 19 – was implicitly dispensed with by the Court in
Lexmark Int’l, Inc. v. Static Control Components, Inc., 572 U.S.
118, 129–32 (2014). See Handsome Brook Farm, LLC v. Human Farm
Animal Car, Inc., 700 F. App’x 251 256–57 (4th Cir. 2017).

                                        23
MacFarland can be said to have sold readers is his advice, which

they got for free. 8      See Tobinick v. Novella, 848 F.3d 935, 951

(11th Cir. 2017) (holding that Lanham Act claim fails in part

because blog posts at issue “do not discuss any products for sale

by [defendant]”).      Not only is there no evidence to support a

finding of the requisite intent to sell, it is not at all clear

that MacFarland’s posts even constitute commercial speech, in

other words, “expression related solely to the economic interests

of the speaker and its audience.” Cent. Hudson Gas & Elec. Corp.

v. Pub. Serv. Comm’n, 447 U.S. 557, 561 (1980).

      Tobinick provides a helpful analog.      There a dermatologist

sued a neurologist for libel and a Lanham Act violation over

statements the neurologist made in a post hosted by a blog called

“Science-Based Medicine.”     Tobinick, 848 F.3d at 940–41.   The post

criticized the dermatologist’s novel method for administering an

arthritis medication, and accused him of running “quack clinics.”

Id.   After the dermatologist sued, the neurologist wrote a follow-

up    reiterating   his     criticism   and   complaining   that   the

dermatologist was using litigation to silence legitimate criticism


      8RainSoft has not argued that MacFarland’s paying customers
– the companies who advertise on his blog – are the focus of its
Lanham Act claim.   The result would likely be the same if they
had:   there is no evidence that any of MacFarland’s alleged
misrepresentations had a “tendency to deceive” his advertisers.
See Cashmere & Camel Hair, 284 F.3d at 311 (listing “tendency to
deceive a substantial segment of [an advertisement’s] audience” as
another element of a successful false-advertising claim).
                                   24
of his practices.        Id.    The court ended up affirming summary

judgment in favor of the neurologist on the Lanham Act claim:             it

found that the posts, as a matter of law, were not commercial

speech, “as they d[id] not propose a commercial transaction.”            Id.

at 950.   “Instead, [the] articles evoke[d] many characteristics of

noncommercial speech.     [They] ‘communicated information, expressed

opinion, [and] recited grievances . . . .’”          Id. (quoting New York

Times   Co.   v.   Sullivan,   376   U.S.   254,   266   (1964)   (alteration

omitted).     The posts had an “educational purpose,” the court felt,

and “add[ed] to the public debate regarding the viability of a

non-FDA approved medical treatment and [were] clearly of import to

the public.”       Id.

     The purported purpose of lazymanandmoney.com is likewise to

educate people, specifically to inform them of ways to save money

or spend it wisely, which the content of MacFarland’s RainSoft

posts does nothing to contradict.           (See, e.g., PSUF Ex. D at 6

(“You will have saved yourself thousands and thousands of dollars

before just trusting the RainSoft Salesman.”).)             That MacFarland

is not Dr. Steven Novella, neurologist at Yale New Haven Hospital,

and instead a man with an armchair and an Internet connection who

claims to “know [his] way around a scam or two,” does not abrogate

this purpose or transform his musings into commercial speech.

(PSUF Ex. C at 2.)



                                      25
       Neither does the fact that MacFarland makes money from his

guidance,     either       by    running     ads     or       receiving       promotional

kickbacks.     If running ads were sufficient to make copy commercial

speech, every newspaper article could be subject to Lanham Act

liability – an absurdity whose coming the Supreme Court has already

prevented:     “[i]f a newspaper’s profit motive were determinative,

all aspects of its operations – from the selection of news stories

to    the   choice    of   editorial       position       –   would      be    subject   to

regulation if it could be established that they were conducted

with a view toward increased sales.”                      Pittsburgh Press Co. v.

Pittsburgh Comm’n on Human Relations, 413 U.S. 376, 385 (1973).

“Such a basis for regulation,” the Pittsburgh Press Court said,

“clearly would be incompatible with the First Amendment.”                          Id.

       The kickback revenue MacFarland generated – as a member of

Amazon.com’s Associates Program – through hyperlinks to products

sold by Amazon is not enough to turn his speech commercial, either.

See Tobinick, 848 F.3d at 951 (rejecting argument that hyperlinks

to    websites       generating     revenue        for    defendant           demonstrated

sufficient economic motivation in commercial-speech analysis).

The    hyperlinks      were     clearly    incidental         to   his    objective      of

providing consumers information.                (See, e.g., PSUF Ex. D at 5

(displaying hyperlinks to filtration products that together, in

MacFarland’s estimation, “would appear to be [a] formidable water

purification system . . . [at] less than 1/6 the cost of what

                                           26
RainSoft was going to charge me”).)           MacFarland’s customers were

his readers, regardless of whether they clicked through to buy

something from Amazon.     (See DSUF Ex. W at 3, ECF No. 88-23 (“Our

[Amazon’s] customers are not, by virtue of your participation in

the Associates Program, your customers.”).)

III. Conclusion

     The    First   Amendment   speaks   to    the   sometimes-conflicting

impulses of liberty and equality, ensuring the “breathing space,”

NAACP v. Button, 371 U.S. 415, 433 (1963), necessary for debate

that is “uninhibited, robust, and wide-open,” Sullivan, 376 U.S.

at 270:    it protects us while we freely discuss how we should live

and love, how to wage war and keep peace, how best to govern

ourselves.    And equally, or almost, how to filter tap water on a

budget.    For this reason, and those above, summary judgment is

GRANTED MacFarland on all counts.

IT IS SO ORDERED.



William E. Smith
Chief Judge
Date: September 30, 2018




                                    27
